Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 19, 2018

The Court of Appeals hereby passes the following order:

A19D0151. SHANE S. HAWKINS v. THE STATE.

      In February 2018, Shane S. Hawkins pled guilty to serious injury by vehicle,
driving under the influence, reckless driving, and failure to maintain lane. He
subsequently filed a motion to correct, reduce, or modify sentence, which the trial
court denied on September 6, 2018. On October 18, 2018,1 Hawkins filed an
application for discretionary appeal from that order. We, however, lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d). The requirements of OCGA § 5-6-
35 are jurisdictional, and this Court cannot accept an application for appeal not made
in compliance therewith. See Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57)
(1989). Here, Hawkins filed his application 42 days after the trial court entered its




      1
        Hawkins attempted to file his application earlier, but his application was
returned because it did not include a copy of the order sought to be appealed. See
OCGA § 5-6-35 (c) (“The applicant shall include as exhibits to the petition a copy of
the order or judgment being appealed . . . .”).
order. Thus, his application is untimely, and it is hereby DISMISSED for lack of
jurisdiction.

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     11/19/2018
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.